DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not fully persuasive. The applicant argues that Muller teaches only spatial filtering by wavelength, not spatial filtering by removing light within a pre-selected angle. The applicant further argues that Heacock does not disclose removing light within a pre-selected angle and detecting light outside this angle.  However, this is not precisely what the examiner has argued. Rather, Muller discloses spatial filtration of laser light from the treatment site, removing a first portion and detecting a second portion (disclosing a separation element 66 which “may also comprise a beam splitter” [0063]). The examiner cites to Heacock to teach a preselected angle [for filtration] (between angles 17 and 34, see Col. 4 lines 44-67), and combines the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. The examiner cites to Tae-Ho to teach wherein the second portion of light is outside the preselected angle (“the second monitoring unit 42 may be configured as a reflectometry sensor [or interferometry sensor]…receiving reflected light…and analyz[ing] the reflected light,” (p. 1 machine translation)), and wherein this second portion corresponds to light scattered from a bubble  (“microbubbles [cause] the signal by the reflected light to increase,” see p. 7, machine translation). The examiner argued that it would have been obvious to incorporate the reflectometry sensor as disclosed by Ha Tae-Ho into the device of Muller in view of Heacock, specifically the angular filtration as disclosed by Heacock, such that relevant data on scattered reflected light can be appropriately ascribed to “microbubbles,” as stated by Ha Tae-Ho, in order to better ascertain effectiveness of the laser treatment and optimize treatment outcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8, 10-11, 13, 15-18, 20, 22, 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100128221 A1 to Muller et al (henceforth Muller), in view of US 7224822 to Heacock et al (henceforth Heacock), and further in view of US 20100277714 A1 to Pedersen et al (henceforth Pedersen), and further in view of WO2018021780A1 to Ha Tae-Ho et al, henceforth Ha Tae-Ho (see attached foreign patent and machine translation).
Regarding claim 1, Muller, which states a laser eye treatment and thus exists in the applicant’s field of endeavor, states a method to increase a signal-to-noise ratio of reflectometry in laser-based eye treatment ([0008, 0018, 0039]), the method comprising: directing a laser beam to a treatment site within an eye through a pupil of the eye ([0018-20; 0096]); spatially filtering reflected laser light from the treatment site by removing a first portion of the reflected laser light with a spatial filter ([0020, 0029, 0074], Fig. 15); and detecting a second portion of the reflected laser light that is passed through the spatial filter to a detector that provides a detected signal, wherein the first and second portions of the reflected laser light are distinct. Muller does not state a preselected angle from a directing axis of the laser beam. However, Heacock, which discloses a system for retina image capture and exists within the applicant’s field of endeavor, states imaging reflected light within a pre-selected angle from a directing axis of the laser beam (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not teach an increase of signal-to-noise ratio; however, Pedersen which discloses a light detection system and thus exists in the applicant’s field of endeavor, states wherein spatial filtering is effective to increase a signal-to-noise ratio of the detected signal ([0067-69]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Muller in view of Heacock with the advantage of increased signal-to-noise ratio as taught by Pedersen, as this would provide a clearer and more reliable signal. Muller in view of Heacock in view of Pedersen does not state that the two portions of reflected light are distinct. However, it would be obvious to one of ordinary skill in the art that spatial segmentation of a region allows targeted mitigation of different sources of noise; as each source of noise generally displays a different spatial signature, ensuring that the two portions of light are distinct allows precise, target increase of the signal-to-noise ratio. Regarding the second portion of the reflected laser light being outside the pre-selected angle and to pass the second portion of the reflected laser light that corresponds to light scattered from a bubble generated in the treatment site during the laser-based eye treatment, the examiner cites to WO2018021780A1 (Ha Tae-Ho) for further support. Ha Tae-Ho, which discloses an ophthalmic treatment device (see Abstract, p.1 of attached machine translation) and thus exists in the applicant’s field of endeavor, states wherein, “The second monitoring unit 42 may be configured as a reflectometry sensor. The second monitoring unit 42 may receive the reflected light reflected at the target location and analyze the reflected light to determine state information of the target location included in the reflected light. Thereby, it is possible to measure whether the state of the target position changes and the progress of treatment,”; Ha Tae-Ho further discloses wherein, “microbubbles [cause]…the signal by the reflected light [to] increase,” (see p. 7, paragraphs 4-5). It would be obvious to one of ordinary skill in the art to incorporate the reflectometry sensor as disclosed by Ha Tae-Ho into the device of Muller in view of Heacock, specifically the angular filtration as disclosed by Heacock, such that relevant data on scattered reflected light can be appropriately ascribed to “microbubbles,” as stated by Ha Tae-Ho, in order that the effectiveness of the laser treatment can be more accurately understood and treatment outcome can be optimized.

Regarding claim 2, Muller states further processing the detected signal to observe an effect of the directed laser beam at the treatment site ([0018, 0070, 0096]).  

Regarding claim 3, Muller states wherein spatially filtering the reflected laser light from the treatment is based on a spot size of the laser beam ([0082; 0102]). However, Muller does not state a preselected angle from a directing axis of the laser beam; Heacock states determining the pre-selected angle from the normal of the eye (Col 4, lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from about 1.2 degrees to about 2.0 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more segments allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 5, Muller states wherein spatially filtering the reflected laser light from the treatment site ([0020, 0029, 0074], Fig. 15) but does not state a preselected angle from a directing axis of the laser beam, third portion or particular angle. Heacock states determining the pre-selected angle from a directing axis of the laser beam (Col 4, lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from about 5 degrees to about 9 degrees or a third portion; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 6, Muller states spatially filtering the reflected laser light from the treatment site through absorption or deflection ([0139]) but does not state removing the portion of the reflected laser light. Pedersen states removing the portion of the reflected light ([0067-68]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Muller with the advantage of increased signal-to-noise ratio as taught by Pedersen, as this would provide a clearer and more reliable signal. 

Regarding claim 8, Muller states wherein spatially filtering the reflected laser light from the treatment site further comprises employing a set of serially positioned detectors to detect the portion of the reflected laser light around the normal of the eye ([0025; 0134]]). Muller doesn’t state a second portion; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  

Regarding claim 10, Muller states a method to increase a signal-to-noise ratio of reflectometry in laser-based eye treatment ([0008, 0018, 0039]), the method comprising: directing a laser beam to a treatment site within an eye through a pupil of the eye ([0018, 0020])  detecting reflected laser light from the treatment site through a plurality of detectors to provide a detected plurality of signals from the detected laser light by the plurality of detectors ([0020, 0055, 0096, 0131]). Muller does not teach removing a portion of the signals within a preselected angle from a directing axis of the laser beam. However, Heacock states imaging reflected light within a pre-selected angle from a directing axis of the laser beam (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not teach reducing a signal to noise ratio. However, Pedersen states increasing a signal-to-noise ratio of a portion of the detected laser light ([0067-69]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method with plurality of signals of Muller in view of Heacock with the advantage of increased signal-to-noise ratio as taught by Pedersen, as this would provide a clearer and more reliable signal. Muller in view of Heacock in view of Pedersen doesn’t state a second portion; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise. Regarding wherein the second portion of the detected laser light corresponds to light scattered from a bubble generated in the treatment site during the laser-based eye treatment, the examiner cites to WO2018021780A1 (Ha Tae-Ho) for further support. Ha Tae-Ho, which discloses an ophthalmic treatment device (see Abstract, p.1 of attached machine translation) and thus exists in the applicant’s field of endeavor, states wherein, “The second monitoring unit 42 may be configured as a reflectometry sensor. The second monitoring unit 42 may receive the reflected light reflected at the target location and analyze the reflected light to determine state information of the target location included in the reflected light. Thereby, it is possible to measure whether the state of the target position changes and the progress of treatment,”; Ha Tae-Ho further discloses wherein, “microbubbles [cause]…the signal by the reflected light [to] increase,” (see p. 7, paragraphs 4-5). It would be obvious to one of ordinary skill in the art to incorporate the reflectometry sensor as disclosed by Ha Tae-Ho into the device of Muller in view of Heacock, specifically the angular filtration as disclosed by Heacock, such that relevant data on scattered reflected light can be appropriately ascribed to “microbubbles,” as stated by Ha Tae-Ho, in order that the effectiveness of the laser treatment can be more accurately understood and treatment outcome can be optimized.

Regarding claim 11, Muller states further comprising: processing the second portion of the detected plurality of signals to observe an effect of the directed laser beam at the treatment site ([0018; 0070; 0096]; as stated in [0096] the device can be used to determine if the patient needs further treatment, and to process further portions of the plurality of signals detected).  

Regarding claim 13, Muller states detecting signals but does not state removing a portion of the detected signals, a pre-selected angle, or a particular range. However, Heacock states imaging reflected light within a pre-selected angle from a normal of the eye (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock doesn’t state removing signals; however, Pedersen states removing the portion of the reflected light ([0067-68]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Muller with the advantage of increased signal-to-noise ratio as taught by Pedersen, as this would provide a clearer and more reliable signal. Muller in view of Heacock in view of Pedersen does not state the particularly claimed range of 1.2 to 2.0 or 5 to 9 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 15, Muller states a laser treatment system ([004; 0096]) comprising: a laser configured to direct a laser beam to a treatment site within an eye through a pupil of the eye ([0018; 0020]) ; a detection module coupled to the laser (detector array 68 [0063]) and configured to: spatially filter reflected laser light from the treatment site ([0020; 0029; 0074; Fig. 15]) through absorption or deflection ([0139]) ; and reflected laser light that is spatially filtered at the detector module to provide a detected signal, the second portion of the reflected light being outside the preselected angle (see detection arrangement stated in [0020]). Muller does not state a preselected angle. However, Heacock states imaging reflected light within a pre-selected angle from a directing axis of the laser beam (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the method of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not teach an increase of signal-to-noise ratio; however, Pedersen which discloses a light detection system and thus exists in the applicant’s field of endeavor, states wherein spatial filtering is effective to increase a signal-to-noise ratio of the detected signal ([0067-69]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Muller in view of Heacock with the advantage of increased signal-to-noise ratio as taught by Pedersen, as this would provide a clearer and more reliable signal. Muller in view of Heacock in view of Pedersen doesn’t state wherein the first and second portions of the reflected laser light are distinct; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Regarding wherein the second portion of the detected laser light corresponds to light scattered from a bubble generated in the treatment site during the laser-based eye treatment, the examiner cites to WO2018021780A1 (Ha Tae-Ho) for further support. Ha Tae-Ho, which discloses an ophthalmic treatment device (see Abstract, p.1 of attached machine translation) and thus exists in the applicant’s field of endeavor, states wherein, “The second monitoring unit 42 may be configured as a reflectometry sensor. The second monitoring unit 42 may receive the reflected light reflected at the target location and analyze the reflected light to determine state information of the target location included in the reflected light. Thereby, it is possible to measure whether the state of the target position changes and the progress of treatment,”; Ha Tae-Ho further discloses wherein, “microbubbles [cause]…the signal by the reflected light [to] increase,” (see p. 7, paragraphs 4-5). It would be obvious to one of ordinary skill in the art to incorporate the reflectometry sensor as disclosed by Ha Tae-Ho into the device of Muller in view of Heacock, specifically the angular filtration as disclosed by Heacock, such that relevant data on scattered reflected light can be appropriately ascribed to “microbubbles,” as stated by Ha Tae-Ho, in order that the effectiveness of the laser treatment can be more accurately understood and treatment outcome can be optimized.

Regarding claim 16, Muller states further comprising: a processing module ([0018; 0070]) coupled to the laser and the detection module (detection array 68 [0063]), the processing module configured to process the detected signal to observe an effect of the directed laser beam at the treatment site (the device determines the success of the treatment or need for further treatment [0096]).  

Regarding claim 17, Muller states further comprising: a controller coupled to the laser, the detection module, and the processing module, the controller configured to control and coordinate operations of the laser, the detection module, and the processing module (see [0020; 0098; 0100; 0107-0108]).  

Regarding claim 18, Muller states to filter the reflected laser light from the treatment site, the detection module is configured to: determine the angle from the normal of the eye based on a spot size of the laser beam ([0082; 0102]). Muller does not state pre-selected, nor a particular range. Heacock states imaging reflected light within a pre-selected angle from a directing axis of the laser beam (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the filtration of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state a particular range from 1.2 to 2.0 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 20, Muller states wherein, to filter the reflected laser light from the treatment site, the detection module ([0020; 0029; 0074; Fig. 15]). Muller does not state pre-selected, not a particular range. Heacock states imaging reflected light within a pre-selected angle from a directing axis of the laser beam (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the filtration of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark.  Muller in view of Heacock does not state a third portion or the particular range from 5 to 9 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 22, Muller states wherein the detection module comprises one or more of: an offset detector to detect the reflected laser light from the normal of the eye ([0025; 0131; 0134]). 

Regarding claim 24, Muller states wherein the detection module comprises: an aperture substantially centered with a detector to detect the reflected laser light (“electronic aperture” disclosed in [0023]; further see [0025; 0043]).  

Regarding claim 25, Muller states a laser treatment system ([0004; 0096]) comprising: a laser configured to direct a laser beam to a treatment site within an eye through a pupil of the eye ([0018; 0020]); a detection module coupled to the laser and comprising a plurality of detectors, the detection module configured to detect reflected laser light from the treatment site through the plurality of detectors to provide a detected plurality of signals from the detected laser light ([0025; 0134; 0023; 0131]); and a processing module coupled to the laser and the detection module, the processing module configured to: receive the detected plurality of signals from the detection module ([0037; 0070; 0078]). Muller does not state pre-selected angle(s). Heacock states imaging reflected light within a pre-selected angle from a directing axis of the laser beam (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the device of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state not state removing a portion. However, Pedersen states removing the portion of the reflected light ([0067-68]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the Muller in view of Heacock with the advantage of increased signal-to-noise ratio as conferred by the removal taught by Pedersen, as this would provide a clearer and more reliable signal. Muller in view of Heacock in view of Pedersen does not state a first or second portion per se; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Regarding wherein the second portion of the detected laser light corresponds to light scattered from a bubble generated in the treatment site during the laser-based eye treatment, the examiner cites to WO2018021780A1 (Ha Tae-Ho) for further support. Ha Tae-Ho, which discloses an ophthalmic treatment device (see Abstract, p.1 of attached machine translation) and thus exists in the applicant’s field of endeavor, states wherein, “The second monitoring unit 42 may be configured as a reflectometry sensor. The second monitoring unit 42 may receive the reflected light reflected at the target location and analyze the reflected light to determine state information of the target location included in the reflected light. Thereby, it is possible to measure whether the state of the target position changes and the progress of treatment,”; Ha Tae-Ho further discloses wherein, “microbubbles [cause]…the signal by the reflected light [to] increase,” (see p. 7, paragraphs 4-5). It would be obvious to one of ordinary skill in the art to incorporate the reflectometry sensor as disclosed by Ha Tae-Ho into the device of Muller in view of Heacock, specifically the angular filtration as disclosed by Heacock, such that relevant data on scattered reflected light can be appropriately ascribed to “microbubbles,” as stated by Ha Tae-Ho, in order that the effectiveness of the laser treatment can be more accurately understood and treatment outcome can be optimized.

Regarding claim 26, Muller states wherein the processing module ([0018; 0070]) is further configured to: process the second portion of the detected plurality of signals to observe an effect of the directed laser beam at the treatment site ([0096]).  

Regarding claims 28 and 29, Muller states the processing module ([0018; 0070]). ]). Muller does not state pre-selected angle(s). Heacock states imaging reflected light within a pre-selected angle from the directing axis of the laser beam (Col. 4 lines 44-67). It would have been obvious to one of ordinary skill in the art to combine the device of Muller with the preselected angle of Heacock in order to identify the location of the area of retina being imaged relative to a known spatial landmark. Muller in view of Heacock does not state removing a portion of the light or a particular range. However, Pedersen states removing the portion of the reflected light ([0067-68]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine Muller in view of Heacock with the advantage of increased signal-to-noise ratio as conferred by the removal taught by Pedersen, as this would provide a clearer and more reliable signal. Muller in view of Heacock in view of Pedersen does not state a third portion, or a particular range of 1.2 to 2, or 5 to 9 degrees; however, it would be obvious to one of ordinary skill in the art that, as each source of noise in a region generally displays a different spatial signature, spatial segmentation of that region into two, three or more portions allows targeted mitigation of different sources of noise.  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of the applicant’s invention to engage in routine experimentation to discover the optimal angular segmentation of the region of backscattering based on the desired mitigation of noise. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:00-5:00 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792